ORDER

PER CURIAM.
AND NOW, this 27th day of April, 2005, Francis X. Gavin having been disbarred from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated September 28, 2004; the said Francis X. Gavin having been directed on January 31, 2005, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Francis X. Gavin is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.